Title: General Orders, 30 June 1777
From: Washington, George
To: 



Head-Quarters, Middle-Brook, June 30th 1777.
Nedham.Newton.Nassau.


A special Court Martial to sit to morrow morning at 9 O’clock, at the usual place (near Genl Wayne’s quarters) for the trial of Major Steward of the 2nd Maryland regt—Col. David Hall is appointed president of this court—All witnesses to attend.
All commanding officers who have in their Corps any non-commissioned officers, or soldiers, that were originally inlisted into the regiment lately commanded by Col. Smallwood, are, on demand to deliver them to Col. Stone, who now commands the same regiment, upon his making it appear, that they were so inlisted.
